UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7708



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT H. LENDERMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CR-02-363-A)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert H. Lenderman, Appellant Pro Se. Dana James Boente, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Robert H. Lenderman appeals the district court’s orders

denying his motion to modify his sentence and denying his motion

for reconsideration.       Under 18 U.S.C. § 3582(c) (2000), the court

may not modify a term of imprisonment once it has been imposed

except in very narrow circumstances not applicable here.             We have

reviewed the record and find no reversible error.*            Accordingly, we

affirm on the reasoning of the district court.              See United States

v. Lenderman, No. CR-02-363-A (E.D. Va. filed Aug. 29, 2003 &

entered Sept. 2, 2003; filed Oct. 1, 2003 & entered Oct. 2, 2003).

We deny Lenderman’s motion for home confinement.             We dispense with

oral       argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




       *
      We decline to address the issues Lenderman raises for the
first time on appeal. See Muth v. United States, 1 F.3d 246, 250
(4th Cir. 1993) (holding that claims raised for first time on
appeal will not be considered absent exceptional circumstances).

                                      - 2 -